Citation Nr: 1628629	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  12-33 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right bunionectomy residuals.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 2002. 

This appeal is before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2016, the Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The Veteran submitted additional evidence following certification of the appeal to the Board, along with waivers of initial RO consideration of such evidence.  See 38 C.F.R. § 20.1304(c).

During his March 2016 Board hearing, the Veteran essentially testified that he had developed a new right foot disability secondary to his service-connected right bunionectomy residuals, which involved loss of the arch.  He also submitted an October 2015 VA orthotics note reflecting that he was seen for evaluation of bilateral heel pain and found to have had bilateral pronation, in addition to his hallux rigidus; pronation is a symptom included in the rating criteria for service-connected foot disability involving fallen arches.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  The Veteran has thus raised the issue of entitlement to service connection for a right foot disability, to include loss of arch, as secondary to his service-connected right bunionectomy residuals.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDING OF FACT

The Veteran's right bunionectomy residuals disability is adequately contemplated in the criteria of severe hallux valgus equivalent to amputation of great toe or hallux valgus that has been operated upon with resection of metatarsal head.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right bunionectomy residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5278-5284 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in an April 2010 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided a VA examination of his foot disability in April 2010.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's right bunionectomy residuals are rated under Diagnostic Code (DC) 5280, which provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated a maximum 10 percent.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is also rated the maximum 10 percent.  38 C.F.R. § 4.71a.

Under DC 5281, unilateral severe hallux rigidus is to be rated as severe hallux valgus.  38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

On April 2010 VA examination, it was noted that the Veteran's current symptoms included pain in the large toe at the first metatarsophalangeal (MTP) joint, typically after walking all day at work.  He also stated that he sometimes limped due to the pain after walking most of the day, and favoring the great toe and walking on the right side of his foot.  He reported that resting the foot in the evening helped relieve pain, that he used inserts in his tennis shoes that gave him mild relief, and that he was given orthotics to wear at work, which helped with his symptoms. 

On examination, the Veteran had normal gait and posture with no need for assistive devices, and no atrophy, hypertrophy, or loss of tone.  Strength testing to gravity and resistance was within normal limits for age and bilaterally equal.  Range of motion testing of the right foot and toes revealed dorsi and plantar flexion within normal limits for the foot and toes 2, 3, 4, and 5, and limited range of motion of the great toe, with plantar flexion 0 to 10 degrees and dorsiflexion 0 to 30 degrees.  There was no pes planus or pes cavus, painful motion, edema, weakness, instability, or tenderness.  There were no functional limitations with standing or walking, or evidence of abnormal weight-bearing, Achilles tendon misalignment, or pain with manipulation.  It was noted that December 2009 right foot X-ray revealed status post bunionectomy moderate degenerative change of the first MTP joint.  The diagnosis was residuals of right bunionectomy, degenerative joint disease, first MTP joint, right foot, with mild functional limitation.

February to May 2011 VA treatment records reflect reports of right foot pain, specifically of the great toe at the level of the interphalangeal (IP) joint area of the hallux and burning sensation on top (at the end of) the right big toe.  The Veteran related such pain to dress shoe wear and hard floors on which he had to walk for his job.  On examination, the right foot showed decreased motion at the MTP joint compensated with increased IP joint dorsiflexion motion with palpable spurring plantarly.  It was noted that December 2009 foot X-rays revealed uneven joint space of the first MTP joint and IP joint sesamoid with wire in what appeared to be a distal akin procedure.  The assessment was bunion (hallux abductovalgus) with osteoarthritis and spurring, IP joint sesamoid.  In May 2011, the Veteran reported getting shoes with padded insoles and changing jobs to be sitting, and that he was doing much better. 

In this case, a rating in excess of 10 percent for right bunionectomy residuals is not warranted.  The record reflects that the Veteran's disability has resulted in great toe pain and limited range of motion, particularly after significant amount of walking, resulting in mild functional limitation.  Such disability is adequately contemplated in the criteria of both severe hallux valgus equivalent to amputation of great toe and hallux valgus that has been operated upon with resection of metatarsal head, for which the maximum 10 percent ratings are assigned under DC 5280.  

The Veteran's testimony during his March 2016 Board hearing and an October 2015 VA treatment record reflect continued reports of right toe pain, as well as a finding of hallux rigidus.  Such findings are consistent with the Veteran's 10 percent rating under DC 5280.  Also, again, while during the Board hearing the Veteran reported additional foot disability characterized by a fallen arch due to his service-connected right bunionectomy residuals, as noted in the introduction, such claimed additional disability is being referred for AOJ adjudication and is not being addressed in this decision.  

The Board has considered other diagnostic codes for rating the Veteran's right bunionectomy residuals.  However, his disability has at no time been shown to be manifested by acquired claw foot, anterior metatarsalgia, hammer toe of all toes, or malunion or nonunion of the tarsal or metatarsal bones.  Thus, a rating for the Veteran's disability under DC 5278, 5279, 5282, or 5283 is not warranted.  See 38 C.F.R. § 4.71a.


The Board has also considered a rating by analogy under DC 5284 for residuals of other foot injuries.  However, given the functional impairment described above, including great toe pain and limited range of motion, particularly after significant amount of walking, resulting in mild functional limitation, the Veteran's service-connected disability would not more closely approximate moderately severe residuals of foot injury than moderate residuals of foot injury.  Thus, no higher rating under DC 5284 would be warranted.  See 38 C.F.R. § 4.71a.

Furthermore, the Board notes the provisions of DC 5003 for degenerative arthritis, and that the Veteran has been diagnosed with degenerative joint disease of the first MTP joint.  See 38 C.F.R. § DC 5003.  However, such disability is specifically contemplated in the rating criteria under DCs 5280 and 5281, which contemplates severe hallux rigidus, or arthritis of the MTP joint, and is thus appropriately rated under these codes.  

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, for reasons discussed above, the Veteran's symptoms and impairment are adequately contemplated in the applicable criteria for his assigned rating.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Veteran's impairment from his right bunionectomy residuals including great toe pain and limited range of motion, particularly after significant amounts of walking, resulting in mild functional limitation, is adequately contemplated in the rating criteria of severe hallux valgus equivalent to amputation of great toe or hallux valgus that has been operated upon with resection of metatarsal head.  The Veteran's disability has at no point reflected factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in his assigned rating. 

Finally, there has been no assertion or evidence that the Veteran is unemployable due to his right bunionectomy residuals.  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be addressed here.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, a rating in excess of 10 percent for right bunionectomy residuals is not warranted, and there is no basis for staged rating of the Veteran's disability.  As a preponderance of the evidence is against the assignment of any higher rating, the benefit-of-the-doubt rule is not applicable.


ORDER

A rating in excess of 10 percent for right bunionectomy residuals is denied.


REMAND

December 2009 VA treatment records reflect that the Veteran and his wife reported that the Veteran would "stop[] breathing," that they were concerned about possible sleep apnea, and that the Veteran had moderate difficulty staying awake at certain times, and they requested a sleep study.  The record reflects diagnoses of sleep apnea based on VA sleep studies beginning in January 2010 for complaints of snoring and excessive daytime sleepiness.

During his March 2016 Board hearing, the Veteran provided credible testimony that, during his September 1977 to September 2002 period of service, he and his wife noticed that he had snoring problems, as well as occasional breathing problems causing difficulty sleeping at night, which continued after service until he sought treatment for possible sleep apnea in 2009.  In this regard, March and April 1996 service treatment records reflect that the Veteran reported difficulty breathing at night when trying to sleep that occasionally wakened him, and occasionally waking with shortness of breath or wheezing.  

The Veteran has not yet been provided a VA examination and/or opinion to determine whether his current sleep apnea might be etiologically related to his in-service snoring and documented breathing problems at night when trying to sleep with occasional waking. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from an appropriate VA examiner, if possible a specialist such as a somnologist or a otolaryngologist.  After reviewing the claims file, the examiner should determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's sleep apnea began during, was the result of, or is otherwise related to his service from September 1977 to September 2002, to include his in-service snoring and breathing problems at night, and March and April 1996 service treatment records reflecting difficulty breathing at night when trying to sleep with occasional wakening, and occasionally waking with shortness of breath or wheezing.
For the purpose of providing this opinion, the Veteran's and his wife's assertions that the Veteran had snoring and breathing problems at night in service should be considered credible.

If the examiner determines that an examination is necessary to render an informed opinion, then such examination may be undertaken.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing the above and any other necessary development, readjudicate the appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


